Exhibit B
                                                         Daniel P. John
                                                         6419 Tiffany Court
                                                         Lanham, MD 20706
                                                         (301) 538-5911
                                                         emailme@danieli ohn. com
                                                         March 1.6,2020


To:    NSC COUNSEL
       CLASS COUNSEL
       US DISTRICT COURT


Dear Sir or Madam:

I would like to raise my objection to this settlement offer of nearly $2.0 million
for all suit participants. However, the law firm is claiming alarge fee of $750
million for themselves. This will leave us claimants, a few pennies or a few
dollars for each of us.

I would like to suggest that the law firm also get a similar equitable settlement as
they intend to provide us. In other words, i{ I, as a claimant is going to get $2
dollars on this settlement, let the lawyers try to take a similar $2 amount, so that
they understand how much of a fleecing they (lawyers) are doing on us
(claimants).

Unless and until we can get an equitable amount more favorable to us claimants,
I would be opposed to this settlement. It is better that the opposite side keep the
judgment than us claimants only getting just a handful of dollars in settlement.

If the law firm representing us (claimants) are serious about their public claim
that they have been fighting for us, let them also be fair to us by taking an equal
claim of the settlement.

NOTE: Yes, I do plan to attend the fairness hearing, if my health permits

Sincerely

ffn*{fi1,,
lniel P lohn                                   .;i:;+1i: lil{   :i+,       .'i,::'i:;r.'T:ili.i
                                                                                                  "",l"
r19 Ti{{uny co,rrt
'.hu.r', Mb 20706                                               ' :,   n   t:.*ii-1. ltj,iqlr.*i..E   :#!+.*   1


                                                                                                                                  FOREVER /1J




                       NSC's Counsel:
                      Greenberg Traurig, LLP
                      Lisa M. Simonetti
                      1840 Century Park East, Suite 1900
                      Los Angeles, CA 90067                                                                              "i.ir,




                     ti'i:i;*T'*3 i a'.!. T=               !s'Ei3?,1         31   111lll'tr'11"1,,ui3'!!ll$!i'l,ltgltt,"llll!'tllitll l!
